Citation Nr: 1043971	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for degenerative changes of the lumbar spine.

2.  Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the Veteran's case was subsequently 
transferred to the Honolulu, Hawaii RO.

In a September 2008 rating decision, the RO increased the rating 
for the service-connected degenerative changes of the lumbar 
spine from 10 percent disabling to 20 percent disabling, 
effective June 28, 2005.  Because the increase in the evaluation 
of the Veteran's degenerative changes of the lumbar spine 
disability does not represent the maximum rating available for 
the condition, the Veteran's claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

This case was previously before the Board in September 2009 when 
it was remanded for further development.  

Lastly, the Veteran in a statement on a VA Form 9 dated in 
October 2008 indicated that he could not keep gainful employment 
because of his back condition.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when evidence 
of unemployability is presented in cases such as this, the issue 
of whether a TDIU will be assigned should be handled during the 
determination of the initial disability rating assigned at the 
time disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the 
Court determined that there is no freestanding claim for TDIU.  
Id. at 451.  Therefore, this aspect of the Veteran's initial 
claim for compensation benefits is before the Board on appeal.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain manifests a forward flexion 
of greater than 30 degrees, has not resulted in ankylosis, and 
has not resulted in periods of bed rest prescribed by a 
physician.

2.  The Veteran is in receipt of service-connected benefits for 
degenerative changes of the lumbar spine, evaluated as 20 percent 
disabling.

3.  The Veteran's service-connected disability does not preclude 
him from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 
percent disabling for degenerative changes of the lumbar spine 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242, 5243 (2010).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, in regard to the Veteran's claim of entitlement to an 
initial evaluation in excess of 20 percent disabling for 
degenerative changes of the lumbar spine, the Veteran is 
challenging the initial evaluation and effective date assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, VA's duty to notify in this case has been satisfied.

In regard to the claim of entitlement to TDIU, the Board notes 
that the Veteran was provided with adequate notice of the 
criteria required in letters dated in November 2008 and November 
2009.  The letters informed the appellant of what evidence was 
required to substantiate the claim of entitlement to a TDIU and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in August 2010 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide the issue of entitlement to a TDIU on appeal as the timing 
error did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted relevant private treatment records from Hawaii 
Radiologic Associates, Rehabilitation Hospital of the Pacific, 
and Dr. M.C., and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge.  The appellant was afforded a VA medical examination 
in September 2008.

In September 2009, the Board remanded the claim for attempts to 
be made to obtain and associate with the claims file the records 
regarding the Veteran's application for Social Security 
Administration (SSA) benefits, all VA treatment records dated 
since July 2008, and for entitlement to a TDIU to be considered.  
The Board notes that pursuant to the September 2009 remand the 
records regarding the Veteran's application for SSA benefits were 
obtained and associated with the claims file, all VA treatment 
records through June 2009 were obtained and associated with the 
claims file, and entitlement to TDIU was considered in a 
subsequent supplemental statement of the case dated in August 
2010.  As such, the Board is thus satisfied that the RO has 
substantially complied with the orders of the September 2009 
remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) 
(regarding substantial compliance); see also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation in excess 
of 20 percent disabling for degenerative changes of the lumbar 
spine.  The schedular criteria for rating the spine have been 
amended twice; once in September 2002, and again in September 
2003.  However, as the Veteran filed his claim for entitlement to 
service connection for degenerative changes of the lumbar spine 
in June 2005, only the most recent criteria are to be applied.

Effective September 26, 2003, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under the 
General Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  The disabilities of the spine 
that are rated under the General Rating Formula for Diseases and 
Injuries of the Spine include vertebral fracture or dislocation 
(Diagnostic Code 5235), sacroiliac injury and weakness 
(Diagnostic Code 5236), lumbosacral or cervical strain 
(Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), 
spondylolisthesis or segmental instability (Diagnostic Code 
5239), ankylosing spondylitis (Diagnostic Code 5240), spinal 
fusion (Diagnostic Code 5241), and degenerative arthritis of the 
spine (Diagnostic Code 5242) (for degenerative arthritis of the 
spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) 
provides that, in exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other factors 
not the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Note (4) provides that the rater is 
to round each range of motion measurement to the nearest five 
degrees.  Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5243, intervertebral disc syndrome may be 
rated under either the General Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months 
warrants a rating of 10 percent. Incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrants a 
rating of 30 percent.  Incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months warrants a 
rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Although there is X-ray evidence of arthritis in the lumbar 
spine, the Veteran is already in receipt of a rating in excess of 
10 percent disabling under a limitation of motion diagnostic 
code, or under a diagnostic code whose rating is predicated on 
limitation of motion, for all periods under consideration.  
Therefore, the criteria listed under Diagnostic Code 5003 cannot 
serve as a basis for an increased rating for the lumbar spine 
disability.  38 C.F.R. § 4.14.  The Board will therefore discuss 
the applicability of the other regulatory criteria.

In a treatment note dated in May 2005 the Veteran complained of 
low back pain.

In a letter from the Veteran dated in March 2006 the Veteran 
reported that his legs are numb and that cannot sit down for a 
long time.  He indicated that when he stands up he has to do so 
very slowly and that when he drives he has back pain.  

In March 2007 the Veteran underwent a private X-ray of the lumbar 
spine.  The X-ray revealed degenerative disc disease at L1-L2, 
L2-L3, and L4-L5; bilateral L5-S1 arthropathy; and degenerative 
changes of the sacroiliac joints bilaterally.

In October 2007 the Veteran was noted to not be seeking care from 
the VA at that time.  The Veteran reported that he had lumbar 
stiffness, had difficulty lifting items over 15 pounds, had 
trouble with prolonged sitting, and difficulty with walking.  The 
Veteran indicated that he could not help at home with chores like 
laundry and taking out the trash.  The Veteran was diagnosed with 
chronic low back pain with worsened symptoms since the prior 
evaluation.

In October 2007 the Veteran underwent at private X-ray of the 
lumbar spine.  The X-ray revealed mild degenerative changes 
through the lumbar spine, no area of advanced degenerative disc 
disease appreciated, and normal alignment with no osseous or soft 
tissue abnormality.  Upon review of the March 2007 X-ray, the 
Veteran was noted to have no significant change in the extent of 
degenerative disc disease.  Alignment was stable and there were 
no changes to suggest acute osseous or soft tissue injury.

In September 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he has 
bilateral sacral and lower lumbar spine pain that is constant.  
He indicated that he had numbness without weakness in both legs.  
The pain was of an intensity of 2 out of 10.  When the Veteran's 
back pain flares-up he reported that the pain was an intensity of 
8 out of 10 and that flare-ups occurred daily lasting all day.  
The Veteran reported that a flare-up is precipitated by bending 
and that it is alleviated by heat and rest.  The Veteran stated 
that his flare-ups do impair his functional activities for self 
care.  The Veteran indicated that he sometimes used crutches and 
that most of the time he walked unaided.  The Veteran did not use 
a brace and can walk 40 to 50 steps.  He was not unsteady and the 
Veteran had no history of falls.  Inspection of the lumbar spine 
revealed no edema, ecchymosis, or erythema.  The lumbar spine was 
non-tender.  The straight leg raise was equally painful on both 
sides.  The range of motion of the thoracolumbar spine was 
flexion of 60 degrees, extension of 20 degrees, left lateral 
flexion of 15 degrees, right lateral flexion of 15 degrees, left 
rotation of 30 degrees, and right rotation of 30 degrees.  The 
examiner noted that the Veteran had no limitation in range of 
motion or joint function following repetition and there was no 
additional change due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  However, the Veteran did have pain 
with repeated efforts.  The Veteran's spine was negative for 
lordosis and kyphosis.

Neurological examination revealed intact vibratory sensation and 
light filament sensation distally in the bilateral upper and 
lower extremities.  Motor examination revealed that the Veteran's 
strength was 5/5 and equal bilaterally in the upper and lower 
extremities.  Reflexes at the patella were difficult to elicit.  
The straight leg raise test was equally painful on both sides.  
X-ray examination of the lumbar spine revealed mild degenerative 
changes.  The Veteran was diagnosed with lumbar spine strain with 
degenerative changes at L2.

In January 2009 the Veteran underwent private rehabilitation and 
was diagnosed with abnormal muscle contraction of the back, joint 
stiffness of the spine, muscle spasm, lumbar pain, muscle 
weakness in the back and in both lower extremities, and 
difficulty walking.  The problem list was noted to include 
impaired gait/balance, pain affecting function, decreased range 
of motion, decreased strength decreased activities of daily 
living (ADLs)/functional abilities, decreased activity tolerance, 
stiffness, decreased transfer abilities, decreased endurance, and 
decreased sensation in the bilateral lower extremities.

The clinical impression stated that the Veteran had low back pain 
and numbness that was getting worse.  He stated that he had 
difficulty with sleeping, driving, bending, sitting, and more 
ADLs.  Symptoms included left lateral list, dizziness, weakness 
throughout trunk and bilateral lower extremities, decreased range 
of motion, tenderness to palpation throughout lumbar spine, 
numbness through bilateral lower extremities and antalgic slow 
gait.  

The Veteran at a hearing before the undersigned Veterans Law 
Judge indicated that he has had to rely on his wife to do all the 
heavy work.  The Veteran reported numbness in the legs.

In a treatment note dated in January 2009 the Veteran complained 
of daily low back pain and symptoms of bilateral lower leg 
numbness.  The Veteran did not complain of any weakness or 
incontinence.

In a letter dated in April 2009 Dr. M.C. reported that the 
Veteran has continued back pain, neck pain, numbness of the legs, 
and has a hard time sitting down for long periods.  The Veteran 
was noted to be retired from working at the King Kamehameha Kona 
Beach Hotel since 2004.  The physician reported that the Veteran 
was diagnosed with degenerative disc disease of the L1-L2, L2-L3, 
and L4-L5 with bilateral L5-S1 facet arthropathy and degenerative 
changes of the sacroiliac joints bilaterally.  The physician 
noted that the Veteran is unable to sit or stand for long 
periods, has some difficulty moving about, is limited in lifting, 
carrying, and handling.  The Veteran has no problem speaking, 
understanding, concentrating, and remembering.

In a treatment note, dated in June 2009, the Veteran was reported 
to complain of low back pain.

In February 2010 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he has pain in the lower lumbar spine 
and bilateral sacral area that is of a constant seven to eight 
out of ten severity, with fatigue, lack of endurance, and 
numbness in both legs with some weakness.  The Veteran stated 
that flare-ups impair his ability to do his daily functional 
activities of self-care and make it difficult for him to care for 
his wife and disabled son.  Flare-ups usually occur with pain at 
a severity of eight to nine out of ten and can last all day.  The 
flare-ups are precipitated by trying to bend or stoop.  Flare-ups 
are alleviated by rest, his TENS unit, and occasionally heat.  
The Veteran did not use any braces.  He used a single prong cane 
in the left hand.  The Veteran could walk 40 to 50 steps and has 
not had any unsteadiness or falls.  The Veteran stated that he 
could only stand for five to ten minutes, walk for no more than 
about ten minutes, and sit for no more than twenty minutes before 
his back becomes sore.  Physical examination of the spine 
revealed no edema or ecchymosis.  There was slight tenderness in 
the lumbar spine but no spasm or guarding and a normal spinal 
contour.  Straight leg raises were equally painful on both sides.  
Forward flexion was 0 to 60 degrees with discomfort.  Repetition 
reduced the range of motion to 0 to 50 degrees.  Extension was 0 
to 20 degrees with discomfort.  Repetition reduced the range of 
motion to 0 to 18 degrees.  Left and right lateral flexion was 0 
to 15 degrees with discomfort.  Repetition reduced the range of 
motion to 0 to 13 degrees.  Left and right lateral rotation was 0 
to 30 degrees with pain and did not reduce with repetition.  
There were no further limitations in range of motion or joint 
function following repetitions due to pain, fatigue, weakness, 
lack of endurance, or incoordination.

Neurological examination revealed intact vibratory sensation and 
light filament sensation distally in the upper and lower 
bilateral extremities.  Muscle strength was 5/5 bilaterally in 
the upper extremities.  Muscle strength was 3/5 bilaterally in 
the lower extremities.  Patellar and Achilles reflexes were 
difficult to elicit but present.  Straight leg raises were 
equally painful on both sides.  The Veteran was diagnosed with 
lumbar spine strain with degenerative disease at L2.

The examiner rendered the opinion that the Veteran's condition 
would limit him from doing work when it was flaring, but that the 
Veteran was retired and had no plans to go back to work.

In March 2010 an addendum was added to the VA C&P examination 
report.  The examiner rendered the opinion that the Veteran had 
lumbar spine strain with degenerative disease at L2, without 
objective radiculopathy on clinical examination in February 2010.  
The examiner rendered the opinion that the condition would 
prevent the Veteran from doing work only when it is flaring.

The Board finds that entitlement to an evaluation in excess of 20 
percent disabling for degenerative changes of the lumbar spine is 
not warranted during any period on appeal.  At no point during 
the period on appeal did the Veteran's lumbar spine disorder 
manifest forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
Even when considering the Veteran's complaints of pain and loss 
of range of motion with repetition, at worst, the Veteran's 
lumbar spine manifested a forward flexion of 50 degrees.  38 
C.F.R. §§ 4.40 and 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As such, the Board finds that the orthopedic 
manifestations of the Veteran's service-connected degenerative 
changes of the lumbar spine disorder do not warrant an evaluation 
in excess of 20 percent disabling at any point during the period 
on appeal.

The Board has considered whether the Veteran is entitled to 
separate compensable evaluations for any neurological 
manifestations of his degenerative changes of the lumbar spine.  
The Board finds that separate compensable evaluations are not 
warranted for any neurological disorders.  The Board acknowledges 
that the Veteran has been diagnosed with degenerative disc 
disease, has reported numbness in both legs, has been found to 
have a painful straight leg raise bilaterally, to have reflexes 
difficult to elicit at the patella and the Achilles, and to have 
muscle strengths of 3/5 as of February 2010.  The Board further 
notes that in January 2009 the Veteran was noted to have 
decreased sensation in the bilateral lower extremities.  The 
Board also notes that the Veteran has inconsistently indicated 
that he has had weakness in the bilateral lower extremities.  
However, the Board notes that in October 2007 the Veteran was 
noted to have no area of advanced degenerative disc disease 
appreciated and upon neurological examination of the Veteran's 
lower extremities in September 2008 and February 2010 revealed 
intact vibratory sensation and light filament sensation 
bilaterally.  In addition, the the Veteran has not complained of 
any incontinence at any point during the period on appeal.  
Lastly, after examination in February 2010, in an addendum dated 
in March 2010, the Veteran was noted to have lumbar spine strain 
with degenerative disease at L2, without objective radiculopathy 
on clinical examination.  As such, the Board finds that any 
neurological disorders reported have not been objectively 
associated with the Veteran's degenerative changes of the lumbar 
spine and, therefore, separate compensable evaluations for any 
neurological symptoms are not warranted.

The Board has considered whether the Veteran is entitled to an 
evaluation in excess of 20 percent disabling pursuant to 
Diagnostic Code 5243 for intervertebral disc syndrome.  However, 
the Board finds that entitlement to an evaluation in excess of 20 
percent disabling under Diagnostic Code 5243 is not warranted at 
any point during the period on appeal because there is no 
evidence that the Veteran has been prescribed bed rest by a 
physician at any point to treat his degenerative changes of the 
lumbar spine.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his service-
connected back disorder prevents him from keeping gainful 
employment.  However, the Veteran does not meet the criteria for 
a higher evaluation for his back disorder and there are no 
aspects of this disability not contemplated by the schedular 
criteria.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disability at issue that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  As noted above, a VA examiner noted that 
the Veteran's back disorder would limit the Veteran from doing 
work when the back disorder was flaring.  However, the Board 
notes that the rating schedule contemplates loss of working time 
due to exacerbations commensurate with the level of disability 
which, in this case, is a level of 20 percent.  See 38 C.F.R. § 
4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  The Veteran 
has not required frequent periods of hospitalization related to 
any service-connected disability at issue.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

III.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a 
claim for a TDIU is part and parcel of an increased-rating claim 
when the issue of unemployability is raised by the record. VA law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to obtain and maintain a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disability(ies).  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16.  In making this determination, 
consideration may be given to his level of education, special 
training, and previous work experience, but not to his age or 
occupational impairment caused by nonservice-connected 
disabilities.  It should additionally be noted that marginal 
employment or employment provided on account of disability or 
special accommodation is not substantially gainful.  See 38 
C.F.R. §§ 3.341, 4.16, 4.18, 4.19.

Here, the issue of unemployability is raised by the record.  In 
his October 2008 Substantive Appeal the Veteran stated that that 
he was unable to keep gainful employment due to his service-
connected back disorder.  The Veteran also indicated that he had 
to retire due to his back disorder.  Therefore, as noted above, 
pursuant to Rice, the issue of entitlement to a TDIU is currently 
before the Board since the issue of unemployability is raised by 
the record.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is only 
one service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected disabilities, 
at least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined rating 
to 70 percent or more.  Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may be 
entitled to a TDIU on an extra-schedular basis, provided he is 
unable to secure or follow a substantially gainful occupation by 
reason of his service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, the Board must assess whether 
there are circumstances in the Veteran's case, apart from any 
non-service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van Hoose, 
supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the Veteran is service-connected for degenerative 
changes of the lumbar spine (rated as 20 percent disabling).  As 
such, he does not have a sufficient rating to satisfy the 
threshold minimum requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  But, as mentioned, he can still show 
his entitlement to this benefit by establishing his 
unemployability under the special provisions of § 4.16(b).  See 
also 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that the Veteran is in receipt of SSA disability 
benefits due to his lumbar spine disorder and that the Veteran is 
currently retired due to his lumbar spine disorder.  

The Veteran was noted in a private treatment note, as discussed 
above, that he had been retired since 2004 due to his lumbar 
spine disorder.

As noted above, after examination in February 2010, the examiner 
rendered the opinion that the Veteran's condition would limit him 
from doing work when it was flaring, but that the Veteran was 
retired and had no plans to go back to work.  Subsequently, in an 
addendum dated in March 2010, the examiner rendered the opinion 
that the Veteran's condition would prevent the Veteran from doing 
work only when it is flaring.

As such, the Board finds that entitlement to TDIU is not 
warranted.  Although the Veteran is in receipt of SSA disability 
benefits due to his lumbar spine disorder, the Board notes that 
although the Board has taken this evidence into consideration the 
SSA determination is not binding upon VA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).   In addition, the Board notes that 
the Veteran's service-connected degenerative changes of the 
lumbar spine disorder, his only service-connected disability, 
does not meet the schedular criteria for entitlement to TDIU and 
after examination in February 2010 and in an addendum dated in 
March 2010, the examiner indicated that the Veteran was only 
precluded from working when his back disorder flared-up.  As 
noted above, the rating schedule contemplates loss of working 
time due to exacerbations commensurate with the level of 
disability which, in this case, is a level of 20 percent.  See 38 
C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  As 
the preponderance of the evidence is against a finding that the 
Veteran is unemployable due to his service-connected 
disabilities, entitlement to TDIU must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling for degenerative changes of the lumbar spine is denied.

Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disability (TDIU), is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


